Citation Nr: 0942358	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-34 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tumors of the 
chest, hands, and feet and growths of the face and nose, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for a bilateral foot 
condition, claimed as bunions and removal of a joint in the 
fifth toes.

4.  Entitlement to service connection for alcoholism, claimed 
as secondary to service-connected posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from January 1968 to August 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania that denied service 
connection for tumors of the face, nose, chest, hands, and 
feet; posttraumatic stress disorder (PTSD); residuals of a 
left ankle sprain; bilateral foot condition, claimed as joint 
repair surgery, a heel operation, and bunions; and 
alcoholism.  The Veteran perfected an appeal of these 
determinations.  Given the Veteran's report of having 
growths, as opposed to tumors, of the face and nose, the 
Board has recharacterized the issue regarding tumors as 
stated on the title page.

In a November 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective March 12, 2004.  Thus, that issue is no longer 
before the Board.  Although the RO issued a supplemental 
statement of the case (SSOC) in February 2006 on the issue of 
the evaluation of PTSD, the Veteran had not filed a notice of 
disagreement (NOD) to the initial rating.  The RO realized 
its error and advised the Veteran in a July 2008 letter.  The 
recent September 2008 SSOC only addresses the issues 
reflected on the title page.

The Veteran was scheduled for a videoconference Board hearing 
in June 2009; however, he did not report to that hearing.  
Thus, his request for a hearing before a member of the Board 
is considered withdrawn.  See 38 C.F.R. § 20.704 (2009).  

The issue of entitlement to service connection for residuals 
of a left ankle sprain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently does not have any tumors of the 
hands.

2.  A lipoma of the chest, fibromas of the feet, nevus on the 
right side of the nose, and squamous cell papillomas in the 
periorbital and neck areas did not originate in service or 
for many years thereafter, and they are not related to any 
incident of service, to include Agent Orange exposure.

3.  Lipomas, fibromas, nevi, and squamous cell papillomas are 
not among the diseases presumed to be associated with 
herbicide exposure.

4.  Bunions and calluses did not originate in service or for 
several years thereafter, and they are not related to any 
incident of service.

5.  The Veteran currently does not have an alcohol abuse 
disability.


CONCLUSIONS OF LAW

1.  Tumors of the chest, hands, and feet and growths of the 
face and nose, claimed as due to Agent Orange exposure, were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A bilateral foot condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  Alcoholism is not due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the November 2004 rating decision, he was provided notice of 
the VCAA in May 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in June 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claims, with subsequent readjudication in the September 
2008 SSOC.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

As regards the claim for alcoholism, claimed as secondary to 
service-connected PTSD, the Board notes that the Veteran has 
not been advised of the information and evidence needed to 
substantiate a claim based on secondary service connection.  
In addition, the June 2008 letter, pertaining to the 
downstream disability rating and effective date elements of 
his claims, did not specifically address the claim for 
alcoholism.  However, as the evidence shows that the Veteran 
currently does not have an alcohol abuse disability, the 
Board finds that he is not prejudiced by such omission.  
Rather, remanding this case back to the RO would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements 
from the Veteran and his representative.  The Board observes 
that all available private medical records have been 
associated with the claims file.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii).  See also VAOPGCPREC 7-93.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  See also 61 Fed. Reg. 57,586-57,589 (1996).

Tumors/Growths

The Veteran contends that he has tumors on his chest, hands, 
and feet and growths on his face and nose, all due to Agent 
Orange exposure.  On his application for compensation, he 
indicated that he developed tumors of both feet in November 
2003 and had an operation on the right foot in December 2003.  
He also indicated that he had a tumor removed from the inside 
of the left heel in March 1990.  Here, the Board observes 
that records from Dr. K. regarding the March 1990 treatment 
are unfortunately unavailable.

The Veteran's service treatment records do not reflect any 
complaint, finding, or diagnosis of any tumors or skin 
problems; and the separation examination report reflects a 
normal clinical evaluation of the skin.  Thus, tumors of the 
chest, hands, and feet and growths of the face and nose did 
not originate in service.  

Post-service, a November 2003 private medical record reflects 
complaints of painful calluses on the soles of both feet, 
findings of large masses within each arch, and a diagnosis of 
bilateral plantar fibromas.  Although the Veteran stated that 
the masses had been present for years, he has not provided 
any objective evidence of the masses prior to this date.  
Thus, the first documentation of any tumors of the feet 
appears in November 2003, over 33 years after discharge from 
service.  Even if the Board were to accept the Veteran's 
report of having had a tumor on the inside of the left heel 
in March 1990, that still dates the onset of the tumor to 
almost 20 years after discharge.  The passage of many years 
between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
there is no evidence of tumors of the feet for many years 
after separation.  

A March 2004 VA treatment note reflects a history of benign 
tumors on both feet, status post excision, and a lipoma on 
the left side of the anterior chest.  Examination revealed 
multiple skin tags and a lipoma on the anterior aspect of the 
left chest.

An April 2004 VA dermatology consult report reflects 
complaints of lesions on the face, neck, and back.  
Examination revealed no suspicious lesions.  The physician 
noted that the lesions in question were a benign nevus on the 
right side of the nose, several squamous cell papillomas in 
the periorbital and neck areas, and early seborrheic 
keratoses and several nevi scattered on the trunchal areas, 
but nothing worrisome or unusual.

An April 2004 VA surgical consult report reflects a small, 
movable mass on the lower right wall anteriorly over the 
lateral rib measuring 1 1/2 inches.  It was not tender or 
painful and there was no redness of the skin.  Chest x-ray 
was normal.  Excision of the tumor was recommended.

Given the above, there is no evidence of any tumors of the 
hands, and the first documentation of a tumor of the chest 
and growths of the face and nose appears in March 2004, over 
33 years after discharge.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson, 230 F.3d at 
1333.  Thus, there is no evidence of a tumor of the chest or 
growths of the face and nose for many years after separation.  

Further, the Veteran has not presented any competent medical 
evidence of a link between his tumors/growths and service, to 
include any Agent Orange exposure.  Moreover, regardless of 
whether he was exposed to an herbicide agent in service, the 
Board observes that lipomas, fibromas, nevi, and squamous 
cell papillomas are not among the diseases presumed to be 
associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 
3.309.  As such, there is no basis for service connection 
based on such exposure, even if presumed.  Thus, tumors of 
the chest and feet and growths of the face and nose are not 
related to any incident of service, to include Agent Orange 
exposure.

Bilateral Foot Condition

The Veteran contends that his bunions and removal of a joint 
in the fifth toes are due to service.  On his application for 
compensation, he indicated that he developed bunions on both 
feet in June 1975 and underwent removal of a joint in the 
fifth toes.  Here, the Board observes that records from Dr. 
O. regarding the June 1975 treatment are unfortunately 
unavailable.

Initially, as the Veteran's tumors of the feet have been 
addressed above, the Board will limit this analysis to 
orthopedic disorders of the feet.

The Veteran's service treatment records do not reflect any 
complaint, finding, or diagnosis of bunions or calluses; and 
the separation examination report reflects a normal clinical 
evaluation of the feet.  Thus, bunions and calluses did not 
originate in service.  

Post-service, a November 2003 private medical record reflects 
a history of fifth metatarsal head resection years ago to 
treat calluses, and an August 2007 VA podiatry consult note 
reflects a history of bilateral fifth metatarsal head 
resection and left metatarsal osteotomy in about 1990.  The 
above indicates that the Veteran was not treated for a 
bilateral foot condition until 1990, which is almost 20 years 
after discharge.  Even if the Board were to accept the 
Veteran's report of having had bunions/calluses in June 1975, 
that still dates their onset to almost 5 years after 
discharge.  The passage of many years between discharge from 
active service and any medical complaints or documentation of 
a claimed disability is a factor that weighs against a claim 
for service connection.  Maxson, 230 F.3d at 1333.  Thus, 
there is no evidence of a bilateral foot condition for 
several years after separation.  

Further, the Veteran has not presented any competent medical 
evidence of a link between his bunions or calluses and 
service.  Thus, a bilateral foot condition is not related to 
any incident of service.

Alcoholism

The Veteran contends that his alcoholism is secondary to 
service-connected PTSD.  He asserts that he abused alcohol 
from 1969 to 1979 in an effort to self-medicate his PTSD.  He 
acknowledges that he has not had any problems with alcohol 
since 1979.

In addition to the above laws and regulations, direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 
3.301(a) (2009).

However, an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability can be service-connected for compensation.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran 
must adequately establish, through clear medical evidence, 
that an alcohol or drug abuse disability is secondary to or 
caused by a primary service-connected disorder, and not due 
to willful wrongdoing.  Id. at 1381.  In addition, 38 
U.S.C.A. § 1110 permits a veteran to receive compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a service-connected disability.  Id.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  Id. at 1376.  Primary alcohol 
abuse disability means an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  
Id.

In the instant case, although the record reflects a history 
of alcohol abuse, there is no medical evidence of a current 
alcohol abuse disability.  Indeed, VA treatment notes dated 
through September 2008 reflect no problems with alcohol, and 
the Veteran has indicated that he has not had any problems 
with alcohol for over 25 years.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  See also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability, there can 
be no valid claim.  Thus, as there is no alcohol abuse 
disability that can be related to service-connected PTSD, the 
Veteran's claim must be denied.

All Disabilities

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claims.  As indicated above, the 
claims turn on the medical matter of a medical nexus - a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for tumors of the chest, hands, and feet 
and growths of the face and nose, claimed as due to Agent 
Orange exposure, is denied.

Service connection for a bilateral foot condition, claimed as 
bunions and removal of a joint in the fifth toes, is denied.

Service connection for alcoholism, claimed as secondary to 
service-connected posttraumatic stress disorder, is denied.


REMAND

The Veteran's service treatment records reflect that he 
sprained his left ankle in July 1970.  X-rays were negative.  
The ankle was wrapped in an Ace bandage and he was provided 
with crutches.  Later that month, the ankle improved and he 
returned to duty.  

The Veteran underwent a VA joints examination in August 2008.  
The examiner ordered an MRI of the left ankle which revealed 
a longitudinal split tear of the peroneus brevis.  However, 
the examiner did not comment on this tear, particularly as to 
its relation, if any, to the in-service ankle sprain.  
Further, the examiner noted a diagnosis of Dupuytren's 
contracture and cited this disorder as a possible cause of 
the Veteran's left ankle disability.  However, the record 
shows that the diagnosis of Dupuytren's contracture was made 
in relation to the hands, not the feet.

Given the above, a supplemental opinion is warranted to 
determine whether the Veteran's current left ankle 
disability, to include a longitudinal split tear of the 
peroneus brevis, is related to service.  The examiner is 
advised that the record reflects a diagnosis of Dupuytren's 
contracture of the hands, not the feet.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the August 2008 
VA joints examination report (or a 
suitable substitute if that examiner is 
unavailable) to obtain a supplemental 
opinion that addresses the nature and 
etiology of the Veteran's left ankle 
disability.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(at least 50 percent probable) that the 
Veteran's current left ankle disability, 
to include a longitudinal split tear of 
the peroneus brevis, was incurred in or 
aggravated by service.  The examiner is 
advised that the record reflects a 
diagnosis of Dupuytren's contracture of 
the hands, not the feet.  A complete 
rationale should be given for all opinions 
and conclusions.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


